Name: Council Regulation (EEC) No 1342/90 of 14 May 1990 fixing the amount of the co-responsibility levy for cereals for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production
 Date Published: nan

 28 . 5 . 90 Official Journal of the European Communities No L 134 / 5 COUNCIL REGULATION (EEC) No 1342/90 of 14 May 1990 fixing the amount of the co-responsibility levy for cereals for the 1990 / 91 marketing year however , in view of the cereal production situation in the Community and of the application of the stabilizing mechanism indicated in Article 4b (3 ) of Regulation (EEC) No 2727 /75 , the co-responsibility levy for the 1990 / 91 marketing year should be set at the level indicated below, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals 0 ), as last amended by Regulation (EEC) No 1340 / 90 (2 ), and in particular Article 4 (2 ) thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727 / 75 is to be determined on the basis of cereal production, the quantities of cereals used in the Community without financial intervention and of imports of the substitute products shown in Annex D to the abovementioned Regulation ; whereas , Article 1 For the 1990 / 91 marketing year , the amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 shall be ECU 5,07 / tonne . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1990 / 91 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 14 May 1990. For the Council The President D. J. O'MALLEY ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2 ) See page 1 of this Official Journal ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 5 . ( 4 ) OJ No C 96 , 17 . 4 . 1990 . ( J ) OJ No C 112 , 7 . 5 . 1990 , p. 34.